Citation Nr: 0413099	
Decision Date: 05/20/04    Archive Date: 05/28/04

DOCKET NO.  02-03 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Evaluation of post-traumatic stress disorder (PTSD), 
currently evaluated as 70 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant, Dr. Kurt Dilday


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel






INTRODUCTION

The veteran had active service from September 1969 to July 
1971.  During this period of active service, the veteran 
earned several awards including a Combat Infantry Badge, a 
Bronze Star Medal, and a Purple Heart.

This appeal arises from a September 2001 rating decision by 
the North Little Rock, Arkansas Regional Office (RO) of the 
Department of Veterans' Affairs which granted service 
connection for PTSD and assigned a rating of 30 percent, 
effective in January 2001.  The veteran appealed.  In 
February 2002, the RO increased the veteran's PTSD evaluation 
to 50 percent.  In January 2004, the RO again increased the 
evaluation to 70 percent.  However, since this increase did 
not constitute a full grant of the benefit sought, the 
increased evaluation issue remains in appellate status.  AB 
v. Brown, 6 Vet. App. 35, 39 (1993).


FINDINGS OF FACT

1.  Between January 2, 2001 and March 10, 2003, the veteran's 
PTSD was manifested primarily by GAF scores of 45 through 51, 
and by nightmares, insomnia, flashbacks, agitation, and 
"clinically significant" impairment in social and 
occupational functioning.

2.  As of March 11, 2003, the veteran's service-connected 
PTSD was productive of total social and occupational 
impairment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for 
PTSD, from January 2, 2001, through March 10, 2003, are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2003).

2.  The schedular criteria for the assignment of a rating of 
100 percent for PTSD as of March 11, 2003, are met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

With the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-4 75, 114 Stat. 2096 (2000), 
there was a change in the law applicable to veterans' claims 
for benefits.  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and superseded the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The law 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA was implemented with the adoption 
of new regulations.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  A 
review of the claims file reveals that the veteran was never 
notified of the provisions of the VCAA with respect to the 
disability at issue.  However, in view of the ultimate 
disposition in this case, any defect in compliance with VCAA, 
either as to development or notice, is considered harmless 
error as it does not prejudice the veteran.  To the contrary, 
a remand for strict compliance would only delay payment of 
benefits to which the veteran is entitled.  



II.  Increased Rating

The veteran is appealing the original assignment of 
disability evaluation following awards of service connection 
for PTSD.  In such a case it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

In September 2001, the RO granted service connection for PTSD 
and assigned a 30 percent evaluation, effective January 2001.  
In December 2001, the veteran filed a claim for an increased 
rating.  In February 2002, the RO increased the veteran's 
PTSD evaluation to 50 percent and assigned an effective date 
in January 2001.  In January 2004, after additional evidence 
was submitted, the RO increased the veteran's evaluation for 
PTSD to 70 percent.  Given the foregoing, the issue is 
whether the veteran is entitled to a rating in excess of 70 
percent at any time from January 2001 to the present.   

The veteran's PTSD is rated under Diagnostic Code (DC) 9411.  
DC 9411 utilizes the General Rating Formula for mental 
disorders at 38 C.F.R. § 4.130.  Under this formula, a 70 
percent rating is warranted where the disorder is manifested 
by occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech that is intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.  

A 100 percent evaluation requires total occupational and 
social impairment due to symptoms such as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, a persistent 
danger of hurting himself or others, an intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene), disorientation to 
time or place, and memory loss for names of close relatives, 
own occupation, or own name.  Id.

The Board observes here that the Global Assessment of 
Functioning (GAF) scale is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) [hereinafter DSM-IV]. 

According to DSM-IV, a GAF score of 41-50 is defined as 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF score of 55- 60 
indicates moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 61-70 is described as 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household) but generally functioning pretty well, has some 
meaningful interpersonal relationships. 

The evidence for direct consideration in evaluating the 
veteran's PTSD claim  includes outpatient treatment reports 
dated October 2000 through October 2001 indicating a 
diagnosis of PTSD and GAF scores ranging from 51 to 45.  

In August 2001, the veteran underwent a VA examination in 
which the examiner reported that the veteran had difficulty 
sleeping and frequent nightmares.  He was often troubled by 
thoughts and memories of the Vietnam War and would "hit the 
ground" when startled by a loud noise.  The examiner also 
reported that the veteran avoided crowds and seeing 
Vietnamese people.  He was diagnosed with chronic PTSD with a 
GAF score of 51.

The claims file also contains an October 2001 letter from his 
psychiatrist, Dr. Dilday, stating that the veteran's response 
to therapy and medication had not been successful and his 
prognosis was poor.  Dr. Dilday reported that the veteran had 
"clinically significant" impairment in social and 
occupational functioning and he had difficulties with 
stressful circumstances.

In March 2002, Dr. Dilday wrote to the RO, stating that the 
veteran was substantially impaired.  Dr. Dilday expressed his 
"extreme concern" about the veteran working in Little Rock 
among Asian-Americans.  Dr. Dilday wrote that the veteran has 
microepisodes of paranoia, triggered by interactions with 
Asian- Americans and, as a result, could not maintain normal 
work relationships.  In addition, the veteran needed to be 
reminded to care for his personal hygiene.  Most importantly, 
the veteran expressed homicidal thoughts toward others, 
particularly authority figures.  Dr. Dilday concluded that he 
felt he could not sustain employment in the long term and the 
veteran's impairments had created a situation of "gross 
episodic dysfunction."  

In a BVA videoconference hearing in July 2002, Dr. Dilday 
testified that he was concerned about the veteran's continued 
deterioration and inability to cope with his present 
circumstances.  In addition, he noted that the veteran had 
suicidal and homicidal thoughts.  The veteran reported that 
he was angry and depressed.  He had difficulties at work, 
including memory problems and being startled by noise.  He 
missed three or four days of work every month.

In March 2003, the veteran's Readjustment Counselor wrote 
that she did not expect improvement in the veteran's ability 
to tolerate stress.  She concluded that the veteran's 
"ability to maintain a full time job has become 
significantly impaired."  Dr.  Dilday also wrote to the 
veteran's employer to recommend that he retire immediately.  
An April 2003 letter from the Arkansas Reasonable 
Accommodation Committee indicates that the veteran could not 
perform his job due to his PTSD symptoms.

In May 2003, the veteran underwent another VA examination.  
The examiner noted that the veteran had expressed suicidal 
ideations by history and homicidal ideations when he was 
working.  The examiner assigned the veteran a GAF score of 
45.

The Board has determined that the veteran's recent GAF scores 
and prognosis by his treating psychiatrist indicate that the 
veteran is seriously impaired.  He no longer works and it 
appears that he is incapable of functioning in a work 
environment where he would pose a danger to himself and 
others.  Based on the foregoing, the Board finds that the 
evidence is sufficient to establish that there is total 
social and occupational impairment currently and a 100 
percent rating is warranted as of March 11, 2003, the date 
the veteran stopped working.  

However, the evidence does not support the award of a 100 
percent rating prior to March 11, 2003.  To the contrary, it 
shows that a rating no greater than the current 70 percent 
that has been in effect between January 2, 2001 and March 10, 
2003 is warranted.  During that period, the veteran's PTSD 
was manifested by GAF scores ranging from 45 to 51, with a VA 
examination indicating a score of 51.  The veteran suffered 
from insomnia, nightmares, and agitation.  His treating 
psychiatrist noted that the veteran had "clinically 
significant" impairment in social and occupational 
functioning.  Although the veteran's psychiatrist felt that 
he could not maintain normal work relationships, the veteran 
continued to work and the evidence did not show total 
occupational and social impairment, which is required for the 
100 percent rating.


ORDER

A rating in excess of 70 percent for PTSD from January 2, 
2001 through March 10, 2003 is denied.

A 100 percent evaluation for PTSD is granted, as of March 11, 
2003, subject to provisions governing the payment of monetary 
benefits.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



